Wilson, Judge:
This appeal for reappraisement involves the proper value of certain toys exported from the United Kingdom on May 17, 1953, and entered at the port of Los Angeles. The items in question were appraised at values higher than those at which entered.
At the hearing, the case was submitted on the following stipulation entered into between counsel for the respective parties:
Mb. Kozinn: * * * I offer to stipulate that the merchandise marked “C” and initialed C. C. P. by Examiner C. C. Piatt in green ink on the invoice accompanying this invoice covered by the appeal, is not sold nor freely offered for sale for home consumption in the country of exportation. I further offer to stipulate that such merchandise is freely offered for sale and sold in the usual wholesale quantity and in the ordinary course of trade in the principal market of exportation to all who care to purchase for export to the United States, at the unit prices, at invoice — as invoiced, less 2 and }í per cent discount, plus packing.
Miss Strum: * * * the Government so stipulates.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of thé Tariff Act of 1930, to be the proper basis for the determination of the value of the items here in question, and that such value is represented by the invoiced unit prices, less 2% per centum discount, plus packing.
Judgment will be entered accordingly.